DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Response to Amendment 


2.	The Amendment filed February 23, 2021 has been entered. Claims 9, 11, 14, and 16-22 have been amended.  Claims 1-22 are pending in the application. Applicants’ amendment has overcome the claim objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed November 30, 2020.
	
Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1, 4, 8, 9, 15, 17, 21, and 22 are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by  Johanson U.S. Patent Application Publication 20180077479; previously cited. 

	Regarding claim 1, Johanson teaches a wireless earbud system (including wireless earbud lanyard 100B, Fig. 3, par [0038]) comprising: 
		a first earbud device (wireless earbud 110A, Fig. 3, par [0038], see Johanson) configured to be worn on or in a user's first ear (e.g., left ear; wireless earbuds may be temporarily removed from an ear during a conversation, see Fig. 3, par [0015], see Johanson); 
		a second earbud device (wireless earbud 110B, Fig. 3, par [0038], see Johanson) configured to be worn on or in a user's second ear (e.g., right ear; wireless earbuds may be temporarily removed from an ear during a conversation, see Fig. 3, par [0015], see Johanson); 
		a lanyard (tether 104B, Fig. 3, par [0038], see Johanson) having a length section extending between the first earbud device (wireless earbud 110A, Fig. 3) and the second earbud device (wireless earbud 110B, Fig. 3), wherein the lanyard is free of electrical connection with either of the first and second earbud devices (The tether 104B may be a string, cord, cable, chain, Fig. 3, par [0038], see Johanson) ; 
		at least one releasable connector (wireless earbud couplers 102C and 102D, Fig. 3, par [0038], see Johanson) connecting the lanyard to at least one of the first earbud device or the second earbud device (wireless earbud lanyard 100B including a connecting means or tether 104B including a wireless earbud coupling means or wireless earbud couplers 102C and 102D attached at the respective ends, Fig. 3, par [0038], see Johanson), with a releasable connection that can be selectively, manually disconnected by the user (the wireless earbud coupler 102A/B-2 may be configured for temporary or permanent attachment to the wireless earbuds 110A/B; the wireless earbud coupler 102A/B-2 may be configured for temporary or permanent attachment to the wireless earbuds 110A/B, Fig. 3, par [0039], see Johanson); and 
		a magnetic coupling (the wireless earbud couplers 102C and 102D including mechanical means such as magnetics; the wireless earbud couplers 102C and 102D may be configured for temporary or permanent attachment including through friction means (compression and tension), other mechanical means such as magnetics, threads, Fig. 3, par [0039], see Johanson) configured to allow (i.e., let, permit) the lanyard to form a loop (see loop between couplers 102C and 102D and/or any intermediate couplers 106C and 106D when the couplers at the ends of the lanyard that being capable of crossing each other, see Fig. 3, par [0039], see Johanson). 
	Johanson thus teaches all the claimed limitations.

claim 4, Johanson teaches the wireless earbud system of claim 1. Johanson further teaches wherein the at least one releasable connector comprises a first releasable connector (wireless earbud coupler 102C, Fig. 3, par [0038], see Johanson) connecting the first earbud (wireless earbud 110A, Fig. 3, par [0038], see Johanson) to the lanyard (tether 104B, Fig. 3, par [0038], see Johanson), a second releasable connector (wireless earbud coupler 102D, Fig. 3, par [0038], see Johanson) connecting the second earbud (wireless earbud 110B, Fig. 3, par [0038], see Johanson) to the lanyard (tether 104B, Fig. 3, par [0038], see Johanson). 

	Regarding claim 8, Johanson teaches the wireless earbud system of claim 1. Johanson teaches further comprising a plurality of lanyards, each separately connectable to the first and second earbud devices (see lanyard 104A/B in: Fig. 2A, par [0023]; Fig. 2B, par [0028]; Fig. 2A, par [0023]; Fig. 2C, par [0033] , and lanyard 104B Fig. 3, par [0038], see Johanson). 
 
	Regarding claim 9, Johanson teaches the wireless earbud system of claim 8. Johanson teaches wherein each lanyard of the plurality of lanyards has a different style, color, length, or width relative to each other lanyard of the plurality of lanyards (see lanyard 104A/B in: Fig. 2A, par [0023]; Fig. 2B, par [0028]; Fig. 2A, par [0023]; Fig. 2C, par [0033] , and lanyard 104B Fig. 3, par [0038], see Johanson), i.e., different style.

	Regarding claim 15, this claim merely reflects the method to the apparatus claim of Claim 1 and is therefore rejected for the same reasons.
claim 17, Johanson teaches the method of claim 15.  Johanson further teaches wherein connecting the lanyard (tether 104B, Fig. 3, par [0038], see Johanson) comprises connecting the lanyard to the first earbud device (wireless earbud 110A, Fig. 3, par [0038], see Johanson) with a first releasable connector (wireless earbud coupler 102C, Fig. 3, par [0038], see Johanson) and connecting the lanyard to the second earbud device (wireless earbud 110B, Fig. 3, par [0038], see Johanson) with a second releasable connector (wireless earbud coupler 102D, Fig. 3, par [0038], see Johanson).
	
	Regarding claim 21, Johanson teaches the method of claim 15. Johanson teaches further comprising providing a plurality of lanyards from which a lanyard selection may be made, each lanyard of the plurality of lanyards being separately connectable to the first and second earbud devices, selecting a lanyard from the plurality of lanyards and connecting the first and second earbud devices to the selected lanyard (see lanyard 104A/B in: Fig. 2A, par [0023]; Fig. 2B, par [0028]; Fig. 2A, par [0023]; Fig. 2C, par [0033] , and lanyard 104B Fig. 3, par [0038], see Johanson), i.e., selected lanyard. 

	Regarding claim 22, Johanson teaches the method of claim 21. Johanson further teaches wherein each lanyard of the plurality of lanyards has a different style, color, length, or width relative to each other lanyard of the plurality of lanyards (see lanyard 104A/B in: Fig. 2A, par [0023]; Fig. 2B, par [0028]; Fig. 2A, par [0023]; Fig. 2C, par [0033] , and lanyard 104B Fig. 3, par [0038], see Johanson), i.e., different style.

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Johanson U.S. Patent Application Publication 20180077479 in view of McAlister U.S. Patent Application Publication 20140265312; previously cited.
  
	Regarding claim 2, Johanson teaches the wireless earbud system of claim 1, wherein each releasable connector (wireless earbud couplers 102C and 102D, Fig. 3, par [0038]; wireless earbud coupler 102C/D-2 Fig. 3B, par [0048], see Johanson) comprises a first part on one (see upper portion of 102C/D-2 Fig. 3B) of the first or second earbud devices (wireless earbud 110A/B, Fig. 3B, [0038], see Johanson), and a second part on the lanyard (see upper portion of 102C/D-2 Fig. 3B). Johanson further teaches the wireless earbud couplers 102C and 102D may be configured for temporary or permanent attachment including through friction means (compression and tension), other mechanical means such as magnetics, threads, and Velcro, as well as through adhesive means or other retention techniques (Fig. 3, [0039], see also threads in apertures 140-3 see Fig. 3B, Johanson).
	However, Johanson does not explicitly disclose the first part and the second part each having threads that engage each other in a threading manner to allow the first and second parts to be connected by rotating the first and second parts relative to each other in a first direction to thread together, and released by rotating the first and second parts relative to each other in a second direction opposite the first direction to thread apart.
	McAlister teaches apparatuses and methods for providing finger-tightened and ratchet-secured connections between conduits (see Title) in which the threaded section 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the apparatuses and methods for providing finger-tightened and ratchet-secured connections between conduits taught by McAlister with the wireless earbud system of Johanson such that to obtain the first part and the second part each having threads that engage each other in a threading manner to allow the first and second parts to be connected by rotating the first and second parts relative to each other in a first direction to thread together, and released by rotating the first and second parts relative to each other in a second direction opposite the first direction to thread apart as claimed in order to provide a speedy connection when time is a concern as suggested by McAlister in paragraph [0004].

	Regarding claim 16, this claim merely reflects the method to the apparatus claim of Claim 2 and is therefore rejected for the same reasons.
Claims 3, 5-7, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johanson U.S. Patent Application Publication 20180077479 in view of Honeycutt U.S. Patent Application Publication 20170318375; previously cited.
 
	Regarding claim 3, Johanson teaches the wireless earbud system of claim 1, wherein each releasable connector comprises a first part on one (see upper portion of 102C/D-2 Fig. 3B) of the first or second earbud devices (wireless earbud 110A/B, Fig. 3B, [0038], see Johanson), and a second part on the lanyard (see upper portion of 102C/D-2 Fig. 3B). 
 	However, Johanson does not explicitly disclose the first part including a slot and the second part including a clip that engages the slot by sliding the clip into the slot, and released by sliding the clip out of the slot.
	Honeycutt teaches magnetic earphone holder (see Title) in which FIGS. 5A-5E illustrate an earphone holder 500 in accordance with further embodiments. The body 515 is configured to be coupled to a lanyard for sun or prescription glasses. In some embodiments, the lanyard 570 passes through an opening 580 within the body 515. However, the body 515 is able to couple with the lanyard through a clip or any other mechanism as known in the art (FIGS. 5A and 5B, par [0085], see Honeycutt).  As shown in FIGS. 5C-5E, in some embodiments, the body 515' and the body 515" is configured to be removably coupled with a glasses frame 501. In some embodiments, an opening 580 within the body 515' and the body 515'' is slid onto an ear piece 503 of the glasses frame 501. Accordingly, a user is able to slide the body 515' and the body 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the magnetic earphone holder taught by Honeycutt with the wireless earbud system of Johanson such that to obtain the first part including a slot and the second part including a clip that engages the slot by sliding the clip into the slot, and released by sliding the clip out of the slot as claimed in order to provide a secure attachment of the adornment as suggested by Honeycutt in paragraph [0079].

	Regarding claim 5, Johanson teaches the wireless earbud system of claim 1. 
	However, Johanson does not explicitly disclose wherein each of the first and second earbud devices includes wireless communication electronics configured to receive wireless audio signals, and audio output electronics configured to provide audio sound from audio signals received by the wireless communication electronics. 
	Honeycutt teaches magnetic earphone holder (see Title) in which referring now to FIG. 32, an earphones system 3200 is shown therein. The earphones 3275 are electrically coupled to a remotely located electronic device.  In some embodiments, the earphones 3275 are coupled with the electronic device with a bluetooth connection (Fig. 32, par [0188], see Honeycutt).  As shown within FIG. 45, in some embodiments, a wireless control device 4595 is able to communicate with one or more electronic devices, such as a smart phone 4505 and a computer 4507 or other bluetooth enable device (Fig. 45, par [0208], see Honeycutt).
wherein each of the first and second earbud devices includes wireless communication electronics configured to receive wireless audio signals, and audio output electronics configured to provide audio sound from audio signals received by the wireless communication electronics as claimed in order to provide a secure attachment of the adornment as suggested by Honeycutt in paragraph [0079].

	Regarding claim 6, Johanson teaches the wireless earbud system of claim 1. 
	However, Johanson does not explicitly disclose wherein the wireless communication electronics comprises Bluetooth or Wi-Fi electronics.
	Honeycutt teaches magnetic earphone holder (see Title) in which referring now to FIG. 32, an earphones system 3200 is shown therein. The earphones 3275 are electrically coupled to a remotely located electronic device.  In some embodiments, the earphones 3275 are coupled with the electronic device with a bluetooth connection (Fig. 32, par [0188], see Honeycutt).  As shown within FIG. 45, in some embodiments, a wireless control device 4595 is able to communicate with one or more electronic devices, such as a smart phone 4505 and a computer 4507 or other bluetooth enable device (Fig. 45, par [0208], see Honeycutt).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the magnetic earphone holder taught by Honeycutt with the wireless earbud system of Johanson such that to obtain wherein the wireless communication electronics comprises Bluetooth or Wi-Fi electronics as claimed in order to provide a secure attachment of the adornment as suggested by Honeycutt in paragraph [0079].

	Regarding claim 7, Johanson teaches the wireless earbud system of claim 1. 
	However, Johanson does not explicitly disclose wherein at least one of the first and second earbud devices includes motion sensing electronics configured to detect one or more predefined motions, and processing electronics configured to provide one or more control signals in response to the detection of one or more predefined motions. 
	Honeycutt teaches magnetic earphone holder (see Title) in which as shown within FIG. 35B, in some embodiments, the earphones comprise an accelerometer for sensing a motion of the earphones 3575, such as described below (Fig. 35, par [0196], see Honeycutt).  As shown within FIG. 36, in some embodiments an accelerometer 3602 of the earphones 3675 is able to sense a movement and/or a relationship of movement between the two earbuds of the earphones 3675. Movements in unison as sensed by the accelerometer 3602 indicate that the earphones are in a user's ears, while out of synch movement as sensed by the accelerometer 3602 indicate that the earphones 3675 are not currently being used (Fig. 36, par [0197], see Honeycutt).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the magnetic earphone holder taught by Honeycutt with the wireless earbud system of Johanson such that to obtain wherein at least one of the first and second earbud devices includes motion sensing electronics configured to detect one or more predefined motions, and processing electronics configured to provide one or more control signals in response to the detection of one or more predefined motions as claimed in order to provide a secure attachment of the adornment as suggested by Honeycutt in paragraph [0079].

	Regarding claim 18, Johanson the method of claim 15. 
	However, Johanson does not explicitly disclose further comprising providing each of the first and second earbud devices with wireless communication electronics configured to receive wireless audio signals, and audio output electronics configured to provide audio sound from audio signals received by the wireless communication electronics. 
 	Honeycutt teaches magnetic earphone holder (see Title) in which referring now to FIG. 32, an earphones system 3200 is shown therein. The earphones 3275 are electrically coupled to a remotely located electronic device.  In some embodiments, the earphones 3275 are coupled with the electronic device with a bluetooth connection (Fig. 32, par [0188], see Honeycutt).  As shown within FIG. 45, in some embodiments, a wireless control device 4595 is able to communicate with one or more electronic devices, such as a smart phone 4505 and a computer 4507 or other bluetooth enable device (Fig. 45, par [0208], see Honeycutt).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the magnetic earphone holder taught by Honeycutt with the method of Johanson such that to obtain further comprising providing each of the first and second earbud devices with wireless communication electronics configured to receive wireless audio signals, and audio output electronics configured to provide audio sound from audio signals received by the wireless communication electronics as claimed in order to provide a secure attachment of the adornment as suggested by Honeycutt in paragraph [0079].

	Regarding claim 19, Johanson in view of Honeycutt the method of claim 18. 
	Johanson in view of in view of Honeycutt, as modified, further teaches wherein the wireless communication electronics comprises Bluetooth or Wi-Fi electronics (The earphones 3275 are electrically coupled to a remotely located electronic device.  In some embodiments, the earphones 3275 are coupled with the electronic device with a bluetooth connection (Fig. 32, par [0188], see Honeycutt).  As shown within FIG. 45, in some embodiments, a wireless control device 4595 is able to communicate with one or more electronic devices, such as a smart phone 4505 and a computer 4507 or other bluetooth enable device (Fig. 45, par [0208], see Honeycutt).

	Regarding claim 20, Johanson the method of claim 15. 
	However, Johanson does not explicitly disclose further comprising providing at least one of the first and second earbud devices with motion sensing electronics configured to detect one or more predefined motions, and processing electronics configured to provide one or more control signals in response to the detection of one or more predefined motions.
	Honeycutt teaches magnetic earphone holder (see Title) in which as shown within FIG. 35B, in some embodiments, the earphones comprise an accelerometer for sensing a motion of the earphones 3575, such as described below (Fig. 35, par [0196], 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the magnetic earphone holder taught by Honeycutt with the method of Johanson such that to obtain further comprising providing at least one of the first and second earbud devices with motion sensing electronics configured to detect one or more predefined motions, and processing electronics configured to provide one or more control signals in response to the detection of one or more predefined motions as claimed in order to provide a secure attachment of the adornment as suggested by Honeycutt in paragraph [0079].

10.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Johanson U.S. Patent Application Publication 20180077479 in view of Rothbaum U.S. Patent Application Publication 20120279756; previously cited.

	Regarding claim 10, Johanson teaches the wireless earbud system of claim 1.  However, Johanson does not explicitly disclose wherein the magnetic coupling comprises a first magnetic bead, a second magnetic bead, a first bumper, and a second bumper, wherein the lanyard is threaded through a hole of the first magnetic bead and the lanyard is threaded through a hole of the second magnetic bead, wherein the lanyard is threaded through a hole of the first bumper and the lanyard is threaded through a hole of the second bumper, wherein the first bumper is fixedly secured at a location along the lanyard that is adjacent to the first earbud device and the second bumper is fixedly secured at a location along the lanyard that is adjacent to the second earbud device, wherein the first bumper keeps the first magnetic bead a distance from the first earbud device and the second bumper keeps the second magnetic bead a distance from the second earbud device, and wherein when the first and the second beads are brought together, the lanyard forms the loop. 
	Rothbaum teaches magnetic cord management system (see Title) in which FIG. 10A illustrates 1000 a lanyard 1010 (par [0141], see Rothbaum); the lanyard 1010 comprises magnetic mounts 1024 (as described) for storing the earbuds 1018 when not in use. In some embodiments, the earbuds 1018 retract into the lanyard 1010 when not in use (FIG. 10A , par [0143], see Rothbaum).  This system may include a kit having magnets (corresponding to magnetic bead) and/or sheaths (corresponding to bumper) having magnetic material, configured to be coupled to a wire by a user (par [0036], see Rothbaum). The wire 103 has coupled to it at least one magnet 104. In some embodiments, the magnet 104 may be located anywhere on the wire. In some embodiments, the magnet 104 is located proximate to the connector 102. In some embodiments, a second magnet 108 is optionally positioned on the wire between the first magnet and the second end of the wire (Fig. 1A, par [0039], see Rothbaum); the magnet 104, sheath 106, and any additional magnets 108 or sheaths 110 form a kit, configured for application to a wire by a purchaser of the kit (Fig. 1A, par [0044], see 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the magnetic cord management system taught by Rothbaum with the wireless earbud system of Johanson such that to obtain disclose wherein the magnetic coupling comprises a first magnetic bead, a second magnetic bead, a first bumper, and a second bumper, wherein the lanyard is threaded through a hole of the first magnetic bead and the lanyard is threaded through a hole of the second magnetic bead, wherein the lanyard is threaded through a hole of the first bumper and the lanyard is threaded through a hole of the second bumper, wherein the first bumper is fixedly secured at a location along the lanyard that is adjacent to the first earbud device and the second bumper is fixedly secured at a location along the lanyard that is adjacent to the second earbud device, wherein the first bumper keeps the first magnetic bead a distance from the first earbud device and the second bumper keeps the second magnetic bead a distance from the second earbud device, and wherein when the first and the second beads are brought together, the lanyard forms the loop as claimed in order to provide a convenient and easy to use system for magnetically coupling an electronic device as suggested by Rothbaum in paragraph [0137]. 
 
	Regarding claim 11, Johanson in view of Rothbaum teaches the wireless earbud system of claim 10. Johanson in view of Rothbaum, as modified, teaches wherein the first magnetic bead (104, Fig. 1A par [0039], see Rothbaum) includes a magnet or a magnetically attractable material, and wherein the second magnetic bead (108, Fig. 1A par [0039], see Rothbaum) includes a magnet or magnetically attractable material that is magnetically attracted to the magnet or magnetically attractable material in the first magnetic bead (In some embodiments, the magnet 104 may be located anywhere on the wire. In some embodiments, the magnet 104 is located proximate to the connector 102. In some embodiments, a second magnet 108 is optionally positioned on the wire between the first magnet and the second end of the wire, Fig. 1A, par [0039], see Rothbaum). 
 
	Regarding claim 12, Johanson teaches the wireless earbud system of claim 1. 
the magnetic coupling comprises a first magnet attached to an end of the lanyard and a second magnet attached to an opposite end of the lanyard, wherein the first magnet includes a magnet or a magnetically attractable material, wherein the second magnet includes a magnet or magnetically attractable material that is magnetically attracted to the magnet or magnetically attractable material in the first magnet (the wireless earbud couplers 102C and 102D may be configured for temporary or permanent attachment including through friction means (compression and tension), other mechanical means such as magnetics, Fig. 3, par [0039], see Johanson). 
	However, Johanson does not explicitly disclose wherein when the first magnet and the second magnet are brought together the lanyard forms the loop. 
	Rothbaum teaches magnetic cord management system (see Title) in which FIG. 10A illustrates 1000 a lanyard 1010 (par [0141], see Rothbaum); the lanyard 1010 comprises magnetic mounts 1024 (as described) for storing the earbuds 1018 when not in use. In some embodiments, the earbuds 1018 retract into the lanyard 1010 when not in use (FIG. 10A , par [0143], see Rothbaum).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the magnetic cord management system taught by Rothbaum with the wireless earbud system of Johanson such that to obtain wherein when the first magnet and the second magnet are brought together the lanyard forms the loop as claimed in order to provide a convenient and easy to use system for magnetically coupling an electronic device as suggested by Rothbaum in paragraph [0137]. 
 
claim 13, Johanson teaches the wireless earbud system of claim 1. 
	Johanson teaches the first and the second earbuds are magnetically attracted (The wireless earbud coupler 102A/B-2 may retain the wireless earbud 110A/B using one or more of friction means (compression and tension), other mechanical means such as magnetics, Fig. 2B, par [0032], see Johanson).
	However, Johanson does not explicitly disclose wherein the magnetic coupling comprises a cradle, wherein the lanyard is threaded through a hole of the cradle, and wherein the cradle and the first and the second earbuds are magnetically attracted. 
	Rothbaum teaches magnetic cord management system (see Title) in which a hinged sheath (or a magnet) 500, i.e., cradle, is configured to be coupled over a wire or over a pliable sheath. The sheath comprises a first portion 502 and a second portion 504. The first and second portions are configured to close (e.g., by snapping or squeezing together) such that when closed, the sheath stays closed. The closing mechanism can include a pair of opposable catches (as illustrated), any other click or snap closing mechanism (Fig. 5A, par [0090], see Rothbaum).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the magnetic cord management system taught by Rothbaum with the wireless earbud system of Johanson such that to obtain wherein the magnetic coupling comprises a cradle, wherein the lanyard is threaded through a hole of the cradle, and wherein the cradle and the first and the second earbuds are magnetically attracted as claimed in order to provide a convenient and easy to use system for magnetically coupling an electronic device as suggested by Rothbaum in paragraph [0137].

11.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Johanson U.S. Patent Application Publication 20180077479 in view of Rothbaum U.S. Patent Application Publication 20120279756, and further in view of Honeycutt U.S. Patent Application Publication 20170318375; previously cited.
	
	Regarding claim 14, Johanson in view of Rothbaum teaches the wireless earbud system of claim 13. 
	However, Johanson in view of Rothbaum does not explicitly disclose wherein the cradle is magnetically attracted to a battery to charge the first and the second earbuds devices.
	Honeycutt teaches magnetic earphone holder (see Title) in which as shown within FIG. 35B, in some embodiments, the earphones comprise an accelerometer for sensing a motion of the earphones 3575, such as described below (Fig. 35, par [0196], see Honeycutt).  FIG. 21 illustrates a block diagram showing the components of the body 1901 of the system 1900. As described above, the body 1901 comprises a touch sensor 1903, an on/off button 1905, a microphone 1913, a speaker 1915, and a charging port 1917 (Fig. 21, par [0155], see Honeycutt).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the magnetic earphone holder taught by Honeycutt with the wireless earbud system of Johanson in view of Rothbaum such that to obtain cradle is magnetically attracted to a battery to charge the first and the second earbuds devices as claimed in order to provide a secure attachment of the adornment as suggested by Honeycutt in paragraph [0079].

Response to Arguments


12.	Applicant's arguments filed February 23, 2020 have been fully considered but they are not persuasive.

13.	Applicant asserts on page 7 second paragraph to page 8 third paragraph, regarding independent claims 1 and 15:
Firstly, 102C and 102D are not configured to “allow the lanyard to form a loop,” as recited in independent Claims 1 and 15. Rather, according to Johanson, 102C and 102D are configured to attach earbuds 110A and 110B. . . .

Secondly, although the Examiner concludes (citing to Fig. 3 and paragraph 39 of Johanson) that there is a "loop between couplers 102C and 102D and/or intermediate couplers 106C and 106D" (OA at p. 5), no such "loop" exists. Rather, a u-shaped portion extends between 102C and 102D and/or intermediate couplers 106C and 106D. See Johanson at Fig. 3. In fact, nowhere does Johanson teach or suggest a "loop" of any kind whatsoever.


	Examiner respectfully disagrees.  As presented above in the Office Action, Johanson teaches a magnetic coupling (the wireless earbud couplers 102C and 102D including mechanical means such as magnetics; the wireless earbud couplers 102C and 102D may be configured for temporary or permanent attachment including through friction means (compression and tension), other mechanical means such as magnetics, threads, Fig. 3, par [0039], see Johanson) configured to allow (i.e., let, permit) the lanyard to form a loop (see loop between couplers 102C and 102D and/or any intermediate couplers 106C and 106D when the couplers at the ends of the lanyard that being capable of crossing each other, see Fig. 3, par [0039], see Johanson).

Conclusion

14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654 
/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654